Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Hallmark House Nursing Center, )
) Date: July 10, 2008
)
Petitioner, )
)
-Vv.- ) Docket No. C-07-434
) Decision No. CR1814
CR1814
Centers for Medicare & Medicaid )
Services. )
)
DECISION

sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
impose remedies against Petitioner, Hallmark House Nursing Center, consisting of: a
civil money penalty of $5,000 for Petitioner’s noncompliance with Medicare participation
requirements on November 6, 2006; and civil money penalties of $200 for each day of
Petitioner’s noncompliance with Medicare participation requirements during a period that
egan on November 7, 2006 and which continued through January 30, 2007. The total
civil money penalties that I sustain in this case are $22,000.

I. Background

Petitioner is a skilled nursing facility doing business in the State of Illinois. It participates
in the Medicare program. Its participation is governed by sections 1819 and 1866 of the
Social Security Act and by implementing regulations at 42 C.F.R. Parts 483 and 488.
Additionally, Petitioner is required to comply with requirements governing its physical
premises stated in the Life Safety Code. Its hearing rights in this case are governed by
regulations at 42 C.F.R. Part 498.
2

CMS determined to impose remedies based on findings made at two surveys of
Petitioner’s facility. The first survey, completed on November 2, 2006 (November 2
survey), resulted in findings that Petitioner was not in compliance with sections of the
Life Safety Code. The second survey, completed on November 9, 2006 (November 9
survey), resulted in determinations that Petitioner was not complying with Medicare
participation requirements. The determinations of noncompliance made at the November
9 survey included a finding that Petitioner manifested an immediate jeopardy level
deficiency on November 6, 2006. The term “immediate jeopardy” is defined by
regulations to mean a situation in which a facility’s noncompliance with Medicare
participation requirements is so egregious as to have caused, or so likely to cause, serious
injury, harm, impairment, or death to a resident. 42 C.F.R. § 488.301.

Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. I scheduled an in-person hearing in Springfield, Illinois. Just prior to the
hearing I learned that several of the witnesses would not be appearing in person but
would testify by telephone. For that reason I determined that the entire hearing could be
held by telephone and, I held a telephone hearing on April 15, 2008. At the hearing I
received into evidence exhibits from CMS which I identified as CMS Ex. 1 - CMS Ex. 29
and exhibits from Petitioner which I identified as P. Ex. | - P. Ex. 16. Each party
received a copy of the hearing transcript (Tr.), and filed a post-hearing brief.

II. Issues, findings of fact and conclusions of law
A. Issues
The issues in this case are:
1. Whether Petitioner failed to comply with Medicare participation
requirements and Life Safety Code requirements during the period that ran

from November 6, 2006 through January 30, 2007;

2. Whether Petitioner manifested an immediate jeopardy level deficiency
on November 6, 2006; and

3. Whether CMS’s remedy determinations are reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.
3

The Life Safety Code noncompliance found at the November 2 survey comprised several
distinct alleged compliance failures. CMS Ex. 3, at 1-23. At the November 9 survey it
was found that Petitioner failed to comply with two Medicare participation requirements.
CMS Ex. 6. In this decision I address a single Life Safety Code deficiency, which is
stated at Tag K 038 of the November 2 survey report. This is a failure by Petitioner to
maintain exit access so that exits are readily accessible at all times. I address a single
finding of noncompliance made at the November 9 survey, an immediate jeopardy level
failure by Petitioner to comply with the requirements of 42 C.F.R. § 483.25(m)(2). The
regulation requires that a facility assure that residents are free from significant medication
errors.

I do not address other deficiency findings because it is unnecessary that I do so in order to
decide this case. The noncompliance that I discuss in this decision justifies the remedies
that CMS determined to impose.

1. On November 6, 2006 Petitioner failed to comply with the
requirements of 42 C.F.R. § 483.25(m)(2).

CMS bases its allegation of noncompliance on the following facts. A resident of
Petitioner’s facility, identified as Resident #1, was as of the November 9 survey 80 years
old and suffered from a variety of medical conditions including dementia and diabetes.
The resident had been prescribed insulin in order to manage her diabetes. Her prescribed
insulin included both short and long acting forms of the medication.

On October 14, 2006, at 4:30 p.m., a nurse on Petitioner’s staff administered a prescribed
dose of short acting insulin, Novolin R, to Resident #1. CMS Ex. 10, at 62-63. This form
of insulin begins to take effect about one-half hour after it is administered and attains
maximum effectiveness between two and one-half and five hours after it is administered.
CMS Ex. 26, at 4; Tr. 165-166.

At 8:30 p.m. on that same date — at about the time that the Novolin R was reaching its
maximum effectiveness — the same nurse administered 100 units of Lantus insulin to
Resident #1. Lantus is a long-acting insulin and can remain active in a person’s system
for up to 24 hours after it is administered. CMS Ex. 18, at 3; Tr. 19. It begins to operate
almost immediately after it is administered and reaches peak performance about four
hours after administration. Tr. 159.

The 100 units of Lantus insulin that the nurse administered to Resident #1 was ten times
the amount that had been prescribed by the resident’s physician. P. Ex. 6, at 1; Tr. 74-75.
Petitioner’s staff did not realize that the resident had received an overdose until about 6
hours after the Lantus had been administered to Resident #1. As of 2:30 a.m. on October
15, 2006 the resident was observed to be cold, diaphoretic, and clammy, with a blood
4

sugar level of 32. CMS Ex. 7, at 1, 8; CMS Ex. 10, at 23. Petitioner’s staff administered
glucose to the resident and received orders from the resident’s physician to administer
intramuscular glucogen to the resident and to send her to the hospital. Jd. The resident
was hospitalized until October 16, 2006. CMS Ex. 10, at 78. During the resident’s
hospital stay the Lantus continued to cause her to become hypoglycemic at times. CMS
Ex. 10, at 74, 78; P. Ex. 1, at 2; Tr. 19-20.

An overdose of insulin of the amount received by Resident #1 can cause serious and even
permanent brain damage and can be life threatening. Tr. 22. The overdose of Lantus
received by Resident #1 caused her blood sugar level to plummet to a reading of 32. That
is very close to being incompatible with life. Jd.

These facts, which are well-supported by the record, are more than sufficient to establish
that Petitioner failed to assure that its residents be free from significant medication errors.
The administration of an overdose of Lantus insulin to Resident #1 of ten times the
prescribed amount was a medication error that was not only significant but it was life
threatening.

Petitioner does not deny that administering an overdose of Lantus insulin to Resident #1
was a medication error nor does it appear to deny that this error was significant.
Petitioner’s arguments concerning its compliance with the regulatory requirement appear
to be limited to asserting that this error was simply an isolated error with reversible
consequences. Petitioner’s pre-hearing brief, at 9.' But, the fact that the error was
arguably isolated doesn’t diminish its significance. The error in this case had life-
threatening potential.? Moreover, and as CMS points out, the nurse who administered the
overdose to Resident #1 had a history of committing medication errors. CMS Ex. 12, at
3. So, in fact, the mis-administration of Lantus insulin to Resident #1 was not entirely an
isolated event.

2. CMS’s determination that Petitioner manifested an immediate
jeopardy level deficiency on November 6, 2006 is not clearly erroneous.

The evidence offered by CMS strongly supports a finding that Petitioner’s noncompliance
was at the immediate jeopardy level. The harm that the insulin overdose caused Resident
#1 was obvious and extremely serious. The overdose made the resident gravely ill,

' Petitioner does not reiterate this argument in its post-hearing brief.

> | discuss the seriousness of the error in more detail in Finding 2.
5

necessitating that she be hospitalized. There was a likelihood of even more serious harm.
An insulin overdose in the amount administered to Resident #1 easily could have caused
er to sustain permanent brain injury and it could have killed her.

Furthermore, the likelihood of harm resulting from the nurse’s error was heightened by
the failure of Petitioner to have systems in place that detected and redressed the error
quickly. At the end of her shift the nurse who mis-administered the Lantus insulin to
Resident #1 told a coworker that she had administered 100 units of the medication instead
of the 10 that had been prescribed. CMS Ex. 7, at 8. That admission was not
immediately recognized by Petitioner’s staff as a serious medication administration error.
ndeed, the mis-administration of Lantus to Resident #1 was not recognized by
Petitioner’s staff as a medication administration error until six hours after it had occurred.
By then, the resident was in acute distress, necessitating that she be hospitalized.

find to be unpersuasive Petitioner’s arguments that CMS’s determination of an
immediate jeopardy level deficiency is clearly erroneous. Petitioner’s arguments are
that:

+ The mis-administration of Lantus insulin to Resident #1 was only an “isolated,
one-time occurrence.” Petitioner’s post-hearing brief at 1.

+ Resident #1 did not suffer a serious injury as a consequence of the insulin
overdose but, rather, a “potential for injury” that was “only a possibility.”
Petitioner’s post-hearing brief at 6.

As I discuss above, even an isolated error by a facility’s staff can constitute
noncompliance with Medicare participation requirements. The fact that the medication
error in this case was arguably isolated does not diminish its significance. Indeed, the
harm resulting from an error of the type committed here is not diminished one iota if the
error is an isolated one.

But, in fact, the medication error in this case was not isolated. The nurse who mis-
administered Lantus insulin to Resident #1 had committed a similar error a few weeks
previously when she gave medications to the wrong resident. CMS Ex. 12, at 5. So,
Petitioner had on its staff a nurse with a propensity to commit medication errors. All of
Petitioner’s residents — not just Resident #1 — were at risk so long as this nurse’s tendency
to commit errors remained unaddressed.

6

Petitioner places great emphasis on the fact that the resident’s reaction to the Lantus
insulin was ameliorated by the care she received after the overdose was discovered. Its
central argument is that there was no more than a potential for harm to the resident.
According to Petitioner there was no likelihood that the resident would suffer serious
injury or worse in light of her subsequent recovery from the overdose’s effects.

But, such retrospective analysis ignores the fact that the resident indeed suffered serious
injury. Her condition deteriorated so gravely in the hours after the administration of the
insulin overdose that she needed to be hospitalized. When the overdose was discovered
er blood sugar level was at 32, and she was cold, diaphoretic, and clammy. That these
effects were reversed by medical care in no way diminishes their seriousness. A serious
injury does not need to be a permanent injury to rise to the level of an immediate jeopardy
level deficiency.

Furthermore, that this resident may have been saved by emergency treatment measures in
no way diminishes the probability of serious injury harm or even death caused by
Petitioner’s medication errors. Petitioner had on its staff a nurse with a propensity to
commit egregious medication errors. So long as that situation persisted there was a high
probability that someone would eventually suffer grievous harm. Petitioner’s — and the
resident’s - good fortune in this case in no respect diminishes that probability.

3. Petitioner failed to comply with a Life Safety Code requirement
during the period that began on November 2, 2006 and which
continued through January 30, 2007.

As I discuss above the November 2 survey identified several failures by Petitioner to
comply with Life Safety Code requirements. Here I address Petitioner’s failure to comply
with the Life Safety Code requirement governing exit access. CMS Ex. 3, at 5-7; CMS
Ex. 19, at 3.

Petitioner’s facility has a paved exit path running from a corridor near the facility’s dining
room and ultimately leading to a street that is adjacent to the facility. CMS Ex. 19, at 3.
The exit from the corridor opens to a fenced in area. The exit path runs alongside of the
facility through the fenced-in area and to the street. At one point the path is interrupted
by a gate. Id.

At the time of the November 2 survey this gate was locked. CMS Ex. 19, at 3. The
surveyor who conducted the November 2 survey found that the gate had a delayed egress
lock that did not comply with Life Safety Code requirements. Id.
7

Section 7.2.1.6.1(c) of the Life Safety Code requires that locked exit gates must have a
release device that is actuated by pressure. For there to be compliance a locked exit gate
release device must respond to pressure lasting no more than three seconds which in turn
opens the gate within 15 seconds. CMS Ex. 3, at 6; CMS Ex. 19, at 3. Additionally,
Section 7.2.1.6.1(d) of the Life Safety Code requires that a facility post a sign by a locked
exit gate which instructs the user to push the release device until an alarm sounds. The
sign must advise the user that the gate may be opened within 15 seconds of the alarm
sounding. Jd. The surveyor found that Petitioner’s gate would not open unless the staff
input a code ona keypad. CMS Ex. 19, at 3. In addition, there was no sign instructing
the user to push on the gate until an alarm sounded. Id.

The evidence offered by CMS establishes a failure by Petitioner to comply with the Life
Safety Code as it governed the maintenance of exit gates. Petitioner did not have a
pressure release device that conformed to the code’s requirements nor did it post the
required sign. These are significant departures from code requirements because they
potentially make it difficult or impossible for individuals seeking to escape Petitioner’s
premises in the event of an emergency to use the exit path.

Petitioner does not deny this deficiency. It asserts, however, that it corrected it by
November 8, 2006. I do not find Petitioner’s argument to be persuasive.

Petitioner submitted a plan of correction addressing the exit gate among other things.
CMS Ex. 5, at 27. In the plan of correction it averred that its residents’ clinical needs
required a special security measure on the gate in order to protect the residents’ safety.

Id. It proposed that all of the residents’ attending physicians would give admission orders
for residents for the secured gate. /d. It represented that this measure would be
completed by January 31, 2007.

The plan of correction is consistent with an exception to the Life Safety Code at section
19.2.2.2.4 that allows a facility to implement specialized security measures for its
residents involving exit gates where such measures are required by residents’ clinical
needs and provided that the staff can readily unlock the gates at all times. Implicit in this
exception is recognition that the need to protect some residents against their unauthorized
exit from a facility may trump a need for a readily accessible exit. However, that
exception is not a blanket exception to the general requirement that exit gates be able to
be opened with pressure release devices. Rather, it contemplates an exception based on
determinations made in individual cases that residents’ needs to be denied easy access to
the outside of a facility supersede general safety requirements.

Good faith qualification by Petitioner under the exception meant that it was absolutely
necessary that it obtain assurances from the residents’ physicians, made on an
individualized basis, that these residents’ needs for security required that they be denied
8

easy access to the outside of the facility. Tr. 67-68, 116. Petitioner represented that it
would not be able to accomplish that prior to January 31, 2007 and it has offered no
evidence that it achieved it at an earlier date.

Now, however, Petitioner contends that “all that was needed [to correct the Life Safety
Code deficiency] was that the gate be locked and all staff given the unlock code, which
was done by November 8, 2006.” Petitioner’s post-hearing brief at 14. This plainly
misstates what Petitioner was required to do to qualify for the exception and does not
establish that Petitioner attained compliance at a date earlier than January 31, 2007.

4. CMS’s remedy determinations are reasonable.

a. CMS’s determination to impose a $5,000 civil money penalty for
Petitioner’s immediate jeopardy level noncompliance on November
6, 2006 is reasonable.

Regulations provide that civil money penalties for immediate jeopardy level deficiencies
must fall within a range of from $3,050 to $10,000 per day. 42 C.F.R. § 488.438(a)(1)(c).
The regulations establish criteria for determining where within a penalty range a penalty
amount should be established. The regulatory criteria include: the seriousness of a
facility’s noncompliance; its compliance history; its culpability; and its financial
condition. 42 C.F.R. §§ 488.438(f)(1) - (4); 488.404 (incorporated by reference into 42
C.F.R. § 488.438(f)(3)).

have applied those criteria to the evidence in this case and I conclude that the $5,000
civil money penalty that CMS determined to impose for one day of immediate jeopardy
level noncompliance is reasonable. | find that the penalty amount of $5,000 is justified in
this case both by the seriousness of Petitioner’s noncompliance and its compliance

istory. I do not find that Petitioner’s financial condition precludes it from paying this
penalty or the other civil money penalties that CMS determined to impose against it~

Petitioner’s noncompliance was extremely serious. The medication administration error
committed by Petitioner’s nursing staff easily could have killed Resident #1. It is
fortuitous that the error was discovered in time to administer emergency medical
treatment to the resident. Nevertheless, by the time the error was discovered by
Petitioner’s staff the resident was in acute distress and her blood sugar level had
plummeted to a level that was life-threatening.

5 | discuss Petitioner’s assertions about its financial condition at subpart c. of this
Finding.
9

Furthermore, Petitioner’s compliance history shows that this episode was not the first
light on an unblemished record. The nurse who mis-administered Lantus insulin to
Resident #1 had previously committed another potentially serious medication error. Also,
Petitioner has a history of noncompliance with Medicare and Life Safety Code
requirements. These include a total of eight health deficiencies and 22 Life Safety Code
deficiencies identified at surveys conducted between 2003 and 2005. CMS Ex. 2, at 2-4.
These include findings of deficiencies that caused actual harm to residents. /d. at 2.

find a civil money penalty of $5,000 actually to be quite modest given the gravity of
Petitioner’s immediate jeopardy level deficiency and its history of noncompliance.
ndeed, CMS could have begun the period of immediate jeopardy at an earlier date than
November 6, 2006 given that the medication error at issue in this case occurred on
October 14, 2006 and that the nurse who mis-administered medication on that date had
committed a serious medication error previously.

b. CMS’s determination to impose civil money penalties of $200
per day for each day of a period that began on November 7, 2006
and which ran through January 30, 2007 is reasonable.

Civil money penalties for deficiencies that are not at the immediate jeopardy level must
fall within a range of from $50 - $3,000 per day. 42 C.F.R. § 488.438(a)(1)(ii). The
same criteria that govern immediate jeopardy level penalty amounts apply to decide
where a penalty should be set within the non-immediate jeopardy level penalty range. 42
C.F.R. §§ 488.438(f)(1) - (4); 488.404 (incorporated by reference into 42 C.F.R. §
488.438(f)(3).

The penalty amount that CMS determined to impose to remedy Petitioner’s Life Safety
Code noncompliance is minimal in that it is less than ten percent of the maximum
allowable amount. I conclude that the single Life Safety Code deficiency that I sustain in
this decision is more than enough to justify this minimal penalty amount. Failure by
Petitioner to maintain its exit gate in compliance with Life Safety Code requirements
certainly posed a threat of more than minimal harm to Petitioner’s residents.
Furthermore, Petitioner had previously been cited for Life Safety Code noncompliance.
CMS Ex. 2, at 2-3.

c. Petitioner did not prove that its financial condition precludes it
from paying the civil money penalties that I sustain.

Petitioner describes its financial condition as being “grave.” Petitioner’s post-hearing
brief at 5. It asserts that it lost more than $21,000 in the first eight months of 2007. Jd.;
P. Ex. 7, at 5. Evidently, Petitioner contends that it should be excused from paying at
least some of the civil money penalties because of its condition.
10

Iam unpersuaded that Petitioner’s arguments about its financial condition justify
reducing the civil money penalty amounts. Petitioner has not shown that it lacks the cash
reserves or the overall financial health to pay the penalties that I sustain. Nor has it
shown that paying these penalties would jeopardize its ability to provide care of an
acceptable quality to its residents. The financial losses Petitioner contends it sustained
occurred about a year ago. That is a point in time that is too remote to be meaningful
evidence of Petitioner’s present financial condition. Financial losses in any given brief
period of time are not necessarily a valid marker of a facility’s overall financial condition.
Kenton Healthcare, LLC, DAB CR1666, at 44 (2007).

Furthermore, there is evidence to show that Petitioner’s financial condition is actually
robust. In cost report data that Petitioner submitted for the fiscal year ending December
31, 2006 Petitioner asserted that it had earned a net profit of over $260,000. CMS Ex. 2,
at 1. And, it claimed a total equity of over $760,000. Jd. I note, moreover, that during
the period in 2007 when Petitioner claimed to have lost money it paid to its owner
$120,000 in management fees. P. Ex. 7, at 5; Tr. 92.

d. Petitioner is not entitled to an offset against the civil money
penalties for fines that it paid to the State of Illinois.

Petitioner asserts that it paid a fine of $5,000 to the State of Illinois as a consequence of
the medication administration error that is the basis for my finding of an immediate
jeopardy level deficiency. Evidently, Petitioner contends that I should offset this amount
against the civil money penalties that I impose.

I have no authority to do so. The regulations governing civil money penalty amounts do
not provide for offsets.

/s/
Steven T. Kessel
Administrative Law Judge

